Name: 86/397/EEC: Commission Decision of 25 July 1986 amending Decision 77/711/EEC as regards the regions in which the co-responsibility levy introduced in respect of milk and milk products is not applicable (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural structures and production;  processed agricultural produce
 Date Published: 1986-08-14

 Avis juridique important|31986D039786/397/EEC: Commission Decision of 25 July 1986 amending Decision 77/711/EEC as regards the regions in which the co-responsibility levy introduced in respect of milk and milk products is not applicable (Only the Spanish text is authentic) Official Journal L 228 , 14/08/1986 P. 0051 - 0051*****COMMISSION DECISION of 25 July 1986 amending Decision 77/711/EEC as regards the regions in which the co-responsibility levy introduced in respect of milk and milk products is not applicable (Only the Spanish text is authentic) (86/397/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the market in milk and milk products (1), as last amended by Regulation (EEC) No 1338/86 (2), and in particular Article 6 thereof, Whereas Article 1 (4) of Commission Regulation (EEC) No 1822/77 of 5 August 1977 laying down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk products (3), as last amended by Regulation (EEC) No 1374/86 (4), provides that this levy shall not apply to milk sold by a producer to a dairy situated in a region where, during 1976, the average daily quantitiy of milk delivered by producers was less than 10 kilograms per producer; whereas the regions which may be taken into consideration for applying the said provision are those defined in Article 4 (3) (a) of Council Directive 72/280/EEC of 31 July 1972 on the statistical surveys to be made by Member States on milk and milk products (5), as last amended by Directive 81/86/EEC (6); Whereas the information supplied by Spain and the statistical data available to the Commission show that the abovementioned conditions for non-application of the levy are fulfilled in that Member State, within the meaning of Directive 72/280/EEC, for the region of Galicia; whereas Commission Decision 77/711/EEC (7) should be supplemented accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 77/711/EEC is hereby supplemented to include the following: 'Spain: Galicia'. Article 2 This Decision shall apply with effect from 1 March 1986. Article 3 This Decision is addressed to Spain. Done at Brussels, 25 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 131, 26. 5. 1977, p. 6. (2) OJ No L 119, 8. 5. 1986, p. 27. (3) OJ No L 203, 9. 8. 1977, p. 1. (4) OJ No L 120, 8. 5. 1986, p. 32. (5) OJ No L 179, 7. 8. 1972, p. 2. (6) OJ No L 77, 22. 3. 1981, p. 29. (7) OJ No L 292, 16. 11. 1977, p. 15.